[Cite as In re M.L., 2016-Ohio-754.]



                                       IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           PREBLE COUNTY




IN THE MATTER OF:                                 :

                 M.L., et al.                     :      CASE NO. CA2015-11-021

                                                  :              DECISION
                                                                  2/29/2016
                                                  :

                                                  :



              APPEAL FROM PREBLE COUNTY COURT OF COMMON PLEAS
                              JUVENILE DIVISION
                             Case No. AB21530023



Martin P. Votel, Preble County Prosecuting Attorney, Valerie Sargent-Eckert, Preble County
Courthouse, 101 East Main Street, Eaton, Ohio 45320, for appellee, Department of Job &
Family Services

Jane Marshal, Preble County Courthouse, 101 East Main Street, Eaton, Ohio 45320, Court
Appointed Special Advocate

Mary A. Ditmer-Nelson, 206 Commerce Street, P.O. Box 28, Lewisburg, Ohio 45338, for
appellant, Ma.L.



        Per Curiam.

        {¶ 1} This cause came on to be considered upon a notice of appeal, the transcript of

the docket and journal entries, the transcript of proceedings and original papers from the

Preble County Court of Common Pleas, Juvenile Division, and upon the brief filed by

appellant's counsel.
                                                                        Preble CA2015-11-021

       {¶ 2} Counsel for appellant, Ma.L., has filed a brief with this court pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court prejudicial

to the rights of appellant upon which an assignment of error may be predicated; (2) lists three

potential errors "that might arguably support the appeal," Anders, at 744, 87 S.Ct. at 1400;

(3) requests that this court review the record independently to determine whether the

proceedings are free from prejudicial error and without infringement of appellant's

constitutional rights; (4) requests permission to withdraw as counsel for appellant on the

basis that the appeal is wholly frivolous; and (5) certifies that a copy of both the brief and

motion to withdraw have been served upon appellant.

       {¶ 3} Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason that

it is wholly frivolous.


       S. POWELL, P.J., RINGLAND and HENDRICKSON, JJ., concur.




                                             -2-